IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Johnnie X. Stroud,                        :
                           Petitioner     :
                                          :
                     v.                   :
                                          :
Pennsylvania Board of                     :
Probation and Parole,                     :     No. 1241 C.D. 2017
                           Respondent     :     Submitted: July 20, 2018


BEFORE:      HONORABLE ANNE E. COVEY, Judge
             HONORABLE MICHAEL H. WOJCIK, Judge
             HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge

OPINION BY
JUDGE COVEY                                     FILED: October 22, 2018

             Johnnie X. Stroud (Stroud) petitions this Court for review of the
Pennsylvania Board of Probation and Parole’s (Board) August 8, 2017 order denying
his request for administrative relief.        Stroud is represented in this matter by
Northumberland County Public Defender James L. Best, Esquire (Counsel), who has
filed a Motion for Leave to Withdraw as Counsel (Motion) and submitted an
amended no-merit letter in support thereof. After review, we grant Counsel’s Motion
and affirm the Board’s order.
             Stroud is an inmate at the State Correctional Institution (SCI) at Coal
Township. On March 6, 2011, Stroud was reparoled from his 4½ to 15-year sentence
for robbery, manslaughter and probation violations (Original Sentence). See Certified
Record (C.R.) at 1-3, 40-45. At that time, his maximum sentence release date was
August 7, 2015.      As a condition of his reparole, Stroud consented to the following
special condition:

             If you are convicted of a crime committed while on
             parole/reparole, the Board has the authority, after an
             appropriate hearing, to recommit you to serve the balance of
            the sentence or sentences which you were serving when
            paroled/reparoled, with no credit for time at liberty on
            parole.

C.R. at 44. Stroud did not object to the above-quoted parole condition.
            On February 9, 2012, Stroud was arrested and charged by the United
States Marshals Service for manufacturing counterfeit currency, possession of
counterfeit currency with intent to defraud, and dealing in counterfeit currency
(Federal Charges). See C.R. at 48; see also Supplemental Certified Record (S.C.R.)
at 9A-15A. Stroud was held in a federal detention center. See C.R. at 48. On
February 23, 2012, the Board issued a warrant to commit and detain Stroud. See C.R.
at 47. Stroud did not post bail and remained in federal custody. See C.R. at 48. On
March 8, 2012, Stroud pled guilty to the Federal Charges. See S.C.R. at 9A.         On
July 10, 2012, Stroud was sentenced to serve 41 months in federal prison. See C.R. at
51; see also S.C.R. at 10A.
            On August 15, 2012, the Board issued a warrant for Stroud’s arrest as a
convicted parole violator (CPV), which declared: “It is hereby ordered that [Stroud]
be retaken and returned forthwith to the actual custody within the Pennsylvania
enclosure, and we hereby require an officer of the [Board], to so retain and return
[Stroud] . . . .” C.R. at 46. The warrant further represented: “Although [Stroud’s]
original maximum sentence [release date] was [August 7, 2015], the maximum
sentence is being extended due to a new conviction. The new maximum sentence
will be computed upon recording of the Board’s final action.              [Stroud] owes
approximately 4 years, 5 months and 1 day.” C.R. at 46. Stroud remained in federal
custody until he was returned to Pennsylvania’s Department of Corrections on
October 28, 2016. See C.R. at 51, 65; see also S.C.R. at 9A-10A.
            On November 9, 2016, the Board issued to Stroud a notice of charges
based upon his federal conviction and a hearing date. See S.C.R. at 16A. On
November 14, 2016, Stroud signed a Waiver of Revocation Hearing and
                                          2
Counsel/Admission Form (Form), thereby admitting he committed and was convicted
of the Federal Charges while on parole, and waiving his right to a parole revocation
hearing “[w]ith full knowledge and understanding” of his rights. S.C.R. at 19A. The
Form reflects Stroud’s understanding that his admission could be withdrawn within
10 calendar days, and he did not withdraw it. See S.C.R. at 19A; see also Board Br.
at 7-8. On December 21, 2016, the second Board member voted to accept Stroud’s
admissions and recommit him as a CPV. See C.R. at 53-60.
              By February 17, 2017 decision (mailed March 8, 2017), the Board
recommitted Stroud “as a [CPV] to serve 24 months backtime,” without credit for
time spent at liberty on parole, making his new maximum sentence release date
November 13, 2020. C.R. at 61; see also C.R. at 53-60. On March 17, 2017, Stroud
filed an Administrative Remedies Form with the Board, claiming the Board erred by
allowing him to serve his federal sentence before serving his recommitment
backtime. See C.R. at 66-69. On June 12, 2017, Stroud requested the status of his
appeal and stated that he was “challenging the [] decision of the Board []
recalculating [his] maximum date and the (24) months back[time] and the revocation
of [his] street time[.]” C.R. at 70; see also C.R. at 71. By decision mailed August 8,
2017, the Board denied Stroud’s appeal. See C.R. at 73. Stroud timely appealed
from the Board’s decision to this Court, which ordered the Northumberland County
Public Defender to defend him.1
              On February 26, 2018,2 Counsel filed a withdrawal motion and a no-
merit letter. On March 1, 2018, this Court denied Counsel’s withdrawal motion
based on Counsel’s failure to properly address Stroud’s issues and directed Counsel

       1
         “Our review in a parole revocation action is limited to determining whether the findings
were supported by substantial evidence, whether constitutional rights were violated, or whether the
Board committed an error of law.” Flowers v. Pa. Bd. of Prob. & Parole, 987 A.2d 1269, 1271 n.3
(Pa. Cmwlth. 2010).
       2
         By February 1, 2018 order, this Court granted Counsel an extension of time to file a brief.
                                                 3
to file either an amended motion and no-merit letter that adequately addressed
Stroud’s legal issues, or to submit a brief on the merits. On March 5, 2018, Counsel
filed the Motion and an amended no-merit letter.3 On July 13, 2018, this Court
ordered Counsel’s Motion to be considered along with the merits of Stroud’s appeal.
              This Court has held that in order to withdraw, “counsel . . . must provide
a ‘no-merit’ letter which details ‘the nature and extent of [counsel’s] review and
list[s] each issue the petitioner wished to have raised, with counsel’s explanation of
why those issues are meritless.’” Zerby v. Shanon, 964 A.2d 956, 961 (Pa. Cmwlth.
2009) (quoting Commonwealth v. Turner, 544 A.2d 927, 928 (Pa. 1988)). “[C]ounsel
must fully comply with the procedures outlined in Turner to ensure that each of the
petitioner’s claims has been considered and that counsel has [] substantive reason[s]
for concluding that those claims are meritless.” Hont v. Pa. Bd. of Prob. & Parole,
680 A.2d 47, 48 (Pa. Cmwlth. 1996). Counsel is also required to “notify the parolee
of his request to withdraw, furnish the parolee with [] a copy of . . . [the] no-merit
letter satisfying the requirements of Turner, and inform the parolee of his right to
retain new counsel or submit a brief on his own behalf.” Reavis v. Pa. Bd. of Prob. &
Parole, 909 A.2d 28, 33 (Pa. Cmwlth. 2006). This Court must then “conduct its own
independent review of the petition to withdraw and must concur in counsel’s
assessment before [it] may grant counsel leave to withdraw.” Hont, 680 A.2d at 48.
              In reviewing Counsel’s no-merit letter herein, this Court notes that the
letter contains the procedural history of Stroud’s case, as well as Counsel’s review of
the record and relevant statutes and case law. Counsel served Stroud with a copy of
the no-merit letter and his Motion, and notified Stroud that he may either obtain


       3
         The no-merit letter attached to the Motion was the February 26, 2018 no-merit letter
submitted with the original withdrawal motion. However, according to the certificate of service, the
Motion and the amended no-merit letter were purportedly mailed to Stroud on March 12, 2018.
Notably, the amended no-merit letter was dated February 26, 2018, like the original no-merit letter.
                                                 4
substitute counsel or file a brief on his own behalf.4 Counsel further stated therein
that Stroud is challenging whether “[Section 6138(a)(5.1) of the Prisons and Parole
Code5 (Parole Code)] require[s] that the Board credit a [CPV] for time served in
federal prison on a new conviction if the Board did not require the [CPV] to serve his
state term first[.]”6 Counsel No-Merit Letter at 2. In his no-merit letter to this Court,

       4
           Stroud did not obtain substitute counsel but rather, after receiving an extension, timely
filed a brief on May 11, 2018.
        5
          61 Pa. C.S. § 6138(a)(5.1) (effective October 27, 2010).
        6
          Counsel’s no-merit letter states that Stroud’s revocation hearing did not occur until after he
was returned to state custody in October 2016 and, thus, it “would not have been possible for
[Stroud] to serve his state sentence prior to the completion of the federal sentence because his
revocation did not occur until after he completed the federal term.” Counsel No-Merit Letter at 4.
The no-merit letter does not specifically address Stroud’s claim that the Board violated his due
process right to a timely revocation hearing, but does explain that it was deferred pending his return
to state custody. To the extent that Counsel’s cursory reference to that issue may be an error, it is
harmless error in this instance. First, because Stroud did not raise the issue before the Board or in
his Administrative Remedies Form, “[it] has been waived and cannot be considered for the first
time in his judicial appeal.” Dear v. Pa. Bd. of Prob. & Parole, 686 A.2d 423, 426 (Pa. Cmwlth.
1996).
        Second, even if Counsel and this Court addressed that issue, Stroud’s claim would fail.
Section 71.4(1)(i) of the Board’s Regulations provides:
               If a parolee is confined outside the jurisdiction of the Department of
               Corrections, such as . . . confinement in a [f]ederal correctional
               institution . . . [and] the parolee has not waived the right to a
               revocation hearing by a panel in accordance with Commonwealth ex
               rel. Rambeau v. Rundle, . . . 314 A.2d 842 ([Pa.] 1973), the revocation
               hearing shall be held within 120 days of the official verification of the
               return of the parolee to a [s]tate correctional facility.
37 Pa. Code § 71.4(1)(i); see Counsel No-Merit Letter at 2-3. This Court has ruled, “[b]ased upon
the express provisions of Section 71.4(1) of the Board’s [R]egulations, [Stroud] waived his right to
challenge the timeliness of his revocation hearing when he expressly waived his right to have a
hearing in the first place.” Fisher v. Pa. Bd. of Prob. & Parole, 62 A.3d 1073, 1075 (Pa. Cmwlth.
2013); see also Santosusso v. Pa. Bd. of Prob. & Parole (Pa. Cmwlth. No. 574 C.D. 2017, filed
January 30, 2018). “The waiver of the right to a hearing necessarily encompasses the right to
advance claims of error [Stroud] could have raised at the hearing.” Fisher, 62 A.3d at 1075-76.
Moreover, there is no record support for Stroud’s assertion that he raised a timeliness objection at
his revocation hearing, see Stroud Br. at 10, particularly since no revocation hearing was held. See
C.R. at 53.
        Finally, had Stroud not waived the issue or his rights, “the Board’s duty to hold a revocation
hearing . . . [was] deferred until [Stroud was] returned to a[n] SCI regardless of when the Board
                                                   5
Counsel provides sufficient reasons why Stroud’s issues are without merit.
Accordingly, this Court concludes that Counsel complied with Turner’s technical
requirements and will now independently review the merits of Stroud’s appeal to
determine whether to grant or deny Counsel’s Motion.
              Initially, Section 6138(a) of the Parole Code provides, in relevant part:

              (1) A parolee under the jurisdiction of the [B]oard released
              from a correctional facility who, during the period of parole
              or while delinquent on parole, commits a crime punishable
              by imprisonment, for which the parolee is convicted or
              found guilty by a judge or jury or to which the parolee
              pleads guilty or nolo contendere at any time thereafter in a
              court of record, may at the discretion of the [B]oard be
              recommitted as a parole violator.
              ....
              (5) If a new sentence is imposed on the parolee, the service
              of the balance of the term originally imposed by a
              Pennsylvania court shall precede the commencement of the
              new term imposed in the following cases:
                  (i) If a person is paroled from a State correctional
                  institution and the new sentence imposed on the
                  person is to be served in the State correctional
                  institution.
                  (ii) If a person is paroled from a county prison and
                  the new sentence imposed upon him is to be served
                  in the same county prison.
                  (iii) In all other cases, the service of the new term
                  for the latter crime shall precede commencement of
                  the balance of the term originally imposed.



received official verification of [his] new conviction.” Brown v. Pa. Bd. of Prob. & Parole, 184
A.3d 1021, 1025 (Pa. Cmwlth. 2017); see also Calloway v. Pa. Bd. of Prob. & Parole, 692 A.2d
641, 642 (Pa. Cmwlth. 1997) (“[T]he Board has no duty to hold a parole revocation hearing for [an
offender] while he is in federal custody.”). Clearly, the Board’s November 9, 2016 commencement
of Stroud’s revocation proceedings and Stroud’s November 14, 2016 waiver occurred well within
120 days of his October 28, 2016 return to state custody and, thus, was timely.
                                               6
              (5.1) If the parolee is sentenced to serve a new term of total
              confinement by a [f]ederal court or by a court of another
              jurisdiction because of a verdict or plea under paragraph
              (1), the parolee shall serve the balance of the original term
              before serving the new term.

61 Pa. C.S. § 6138(a).7
              Stroud first contends that since Section 6138(a)(5.1) of the Parole Code
required him to serve his Original Sentence before his federal sentence, the Board
should have removed him from federal custody and returned him to Pennsylvania for
his revocation hearing and service of his Original Sentence.
              Section 71.4(1)(i) of the Board’s Regulations specifies that “[i]f a
parolee is confined outside the jurisdiction of the Department of Corrections, such as
. . . confinement in a [f]ederal correctional institution . . . , a revocation hearing shall
be held within 120 days of the official verification of the return of the parolee to a
[s]tate correctional facility.” 37 Pa. Code § 71.4(1)(i). In addition, Section 71.5(a) of
the Board’s Regulations states: “If the parolee is . . . in [f]ederal custody, the Board
may lodge its detainer[,] but other matters may be deferred until the parolee has been
returned to a [s]tate correctional facility in this Commonwealth.” 37 Pa. Code §
71.5(a). Section 71.5(c)(1) of the Board’s Regulations further provides that parole
revocation proceedings may be deferred during any period in which a parolee is
unavailable. See 37 Pa. Code § 71.5(c)(1).
              In Brown v. Pennsylvania Board of Probation & Parole, 184 A.3d 1021
(Pa. Cmwlth. 2017), wherein Brown similarly argued that Section 6138(a)(5.1) of the
Parole Code required the Board to obtain him from federal custody to serve his state
sentence, this Court declared:

       7
         Thus, until Section 6138(a)(5.1) of the Parole Code became effective on October 27, 2010,
when a parolee was sentenced to serve time in federal prison, he was to serve the new sentence
before being recommitted to serve the balance of his original sentence. As of October 27, 2010,
Section 6138(a)(5.1) of the Parole Code mandated that original state sentences are to precede new
federal sentences.
                                                7
               [U]nder [Sections 71.4(1)(i), 71.5(a) and 71.5(c)(1) of the
               Board’s R]egulations, when a parolee is in federal custody,
               confined in a federal facility, or is otherwise unavailable,
               the Board’s duty to . . . take other action beyond issuing a
               detainer, is deferred until the parolee is returned to a[n] SCI
               regardless of when the Board received official verification
               of a parolee’s new conviction.

Id. at 1025.
               Moreover, when analyzing the interplay between the Regulations and
Section 6138(a)(5.1) of the Parole Code’s sentence order requirements, the Brown
Court ruled, based on circumstances similar to the instant case:

               [Brown’s] argument presumes that the Board had the
               ability to obtain him from federal custody in order to
               hold a revocation hearing and recommit him as a CPV to
               serve the remainder of his original sentence in accordance
               with Section 6138(a)(5.1) [of the Parole Code]. However,
               the Board asserts that it does not have the ability to acquire
               a Pennsylvania parolee from the custody of another
               jurisdiction in order to recommit the parolee to serve the
               remainder of the original sentence. Brown has not provided
               any legal authority that grants the Board this authority.
               Thus, . . . Brown was already unavailable to the Board
               when he pled guilty and was sentenced, as well as when it
               received official verification of his conviction. The Board
               could not have acquired Brown until after his release from
               federal custody . . . .

Id. at 1027 (emphasis in original); see also Dill v. Pa. Bd. of Prob. & Parole, 186
A.3d 1040, 1046 (Pa. Cmwlth. No. 1054 C.D. 2017, filed May 15, 2018) (“We
rejected the parolee’s claim that Section 6138(a)(5.1) of the Parole Code made him
available to the Board prior to his release from the federal prison system.” Id.
“Simply, there is no legal authority for the notion that the Board could or should
‘pluck’ Dill from federal prison to hold a revocation hearing.”                  Id. (quoting
Santosusso v. Pa. Bd. of Prob. & Parole (Pa. Cmwlth. No. 574 C.D. 2017, filed




                                             8
January 30, 2018)8); Santosusso, slip op. at 6 (“As in Brown, we are unaware of any
authority supporting . . . that the Board has the power to pluck a Pennsylvania parolee
from a federal prison for the purpose of recommitting him as a parole violator.”);
Steward v. Pa. Bd. of Prob. & Parole (Pa. Cmwlth. No. 684 C.D. 2017, filed March
16, 2018), slip. op. at 11. (“We are not persuaded by [parolee’s] argument that
Section 6138(a)(5.1) of the Parole Code made him available to the Board prior to his
release from Maryland’s Department of Corrections and return to SCI.”).9
              Here, as in Brown and Dill, this Court is not aware of any legal authority
under which the Board could have retrieved Stroud from federal custody in order to
conduct his revocation hearing and serve his state sentence pursuant to Section
6138(a)(5.1) of the Parole Code. The Board issued its February 23, 2012 warrant to
commit and detain Stroud, which could not occur until his return from federal
custody. Federal authorities did not return Stroud to the Board’s custody until after
he completed his federal sentence in October 2016. Therefore, he was unavailable to
the Board until October 2016.10 Thereafter, the Board promptly recommitted him to
serve his state sentence. Accordingly, Stroud’s argument that the Board should have
obtained him from federal custody to first serve the backtime on his Original
Sentence has no merit.




       8
          This Court acknowledges that its unreported memorandum opinions may only be cited “for
[their] persuasive value, but not as binding precedent.” Section 414(a) of the Commonwealth
Court’s Internal Operating Procedures, 210 Pa. Code § 69.414(a). Santosusso and Steward are
quoted herein for their persuasive value.
        9
          This Court acknowledges that Dill was sentenced before Section 6138(a)(5.1) of the Parole
Code was effective. Nevertheless, this Court specifically analyzed whether the Board was
authorized to remove him from federal custody to serve his state sentence.
        10
           We recognize that, in Fumea v. Pennsylvania Board of Probation & Parole, 147 A.3d 610
(Pa. Cmwlth. 2016), this Court concluded that the Board may not rely upon Section 71.4(1)(i) of the
Board’s Regulations to delay a parole revocation hearing where an offender is in federal custody but
is otherwise available to the Board, such as where the offender posted bond on the federal charges.
                                                 9
               In his Administrative Remedies Form, Stroud repeatedly interpreted
Section 6138(a)(5.1) of the Parole Code to require the Board to apportion credit for
his federal confinement to his Original Sentence. In his petition for review to this
Court, Stroud further contended that he is entitled to credit toward his Original
Sentence for time he spent in federal custody under the Board’s detainer and the new
federal charges. In the no-merit letter, Counsel acknowledged that Stroud sought
credit for the time he was in federal custody both before and after his sentencing. See
Counsel No-Merit Letter at 4. Although Stroud did not expound upon the sentence
credit argument in his brief, since Counsel recognized the issue as one Stroud put
before the Court in this appeal, this Court will address it.
               “The general rule governing the allocation of credit for time served
awaiting disposition of new criminal charge was established by our Supreme Court in
Gaito v. Pennsylvania Board of Probation [&] Parole, . . . 412 A.2d 568 ([Pa.]
1980).”11 Armbruster v. Pa. Bd. of Prob. & Parole, 919 A.2d 348, 352 (Pa. Cmwlth.
2007).      Pursuant to Gaito, “this Court consistently held that once a parolee is
sentenced on a new criminal offense, the period of time between arrest and


       11
          The Parole Code was consolidated and became effective on October 13, 2009. Gaito was
based upon Section 21.1 of what was commonly known as the Parole Act, Act of August 6, 1941,
P.L. 861, as amended, added by Section 5 of the Act of August 24, 1951, P.L. 1401, formerly 61
P.S. § 331.21a(a), repealed by the Act of August 11, 2009, P.L. 147. Section 21.1(a) of the Parole
Act similarly stated:

               Any parolee under the jurisdiction of the [Board] released from any
               penal institution of the Commonwealth who, during the period of
               parole or while delinquent on parole, commits any crime punishable
               by imprisonment, for which . . . he pleads guilty . . . in a court of
               record, may, at the discretion of the [B]oard, be recommitted as a
               parole violator. If his recommitment is so ordered, he shall be
               reentered to serve the remainder of the term which said parolee would
               have been compelled to serve had he not been paroled, and he shall be
               given no credit for the time at liberty on parole . . . .
61 P.S. § 331.21a(a) (repealed).
                                                10
sentencing, when bail is not satisfied [on the new criminal charge], must be applied
toward the new sentence, and not to the original sentence.”12 Armbruster, 919 A.2d
at 352.
               Nevertheless, in affirming Stroud’s recommitment, the Board explained:

               You were released on March 6, 2011, with a maximum
               sentence date of August 7, 2015. At that point, 1615 days
               remained on your sentence. Because you were recommitted
               as a [CPV], you are required to serve the remainder of your
               original term and are not entitled to credit for any periods of
               time you were at liberty on parole. 61 Pa. C.S. §
               6138(a)(2). You were detained by the Board from February
               23, 2012 until July 10, 2012, when you were sentenced on
               your new conviction. You are entitled to 138 days credit
               on your [O]riginal [S]entence because your new
               sentence was to federal custody. You were released from
               your new sentence on October 28, 2016. Adding 1477 days
               (1615 - 138) to October 28, 2016 results in your November
               13, 2020 parole violation maximum date.

C.R. at 73 (emphasis added). In its brief to this Court, the Board explains that the
138-day pre-sentence credit applied to Stroud’s Original Sentence “was awarded
based on this Court’s decision in Baasit v. [Pennsylvania Board of Probation and
Parole], 90 A.3d 74 (Pa. [Cmwlth.] 2014),[13] which was the controlling law at the
time Stroud’s sentence was recalculated.” Board Br. at 8 n.1.
               In Baasit, this Court re-examined pre-sentence credit allocations
between state and federal criminal sentences under then newly-added Section
6138(a)(5.1) of the Parole Code in light of what it deemed the Supreme Court’s
“more flexible approach to credit, as set forth in Martin [v. Pennsylvania Board of



       12
          If the parolee met bail requirements for the new charges and was thus detained solely on
the Board’s detainer, time in custody is to be credited against the original sentence. Smith v. Pa. Bd.
of Prob. & Parole, 133 A.3d 820 (Pa. Cmwlth. 2016) (Smith I), rev’d, 171 A.3d 759, 761 n.7 (Pa.
2017) (Smith II); see also Gaito.
       13
          Baasit was decided on April 11, 2014.
                                                  11
Probation & Parole, 840 A.2d 299 (Pa. 2003),14]” Baasit, 90 A.3d at 83, and
concluded that

               [b]ecause the parolee must serve the entirety of his original
               term before serving his new federal or different jurisdiction
               sentence [pursuant to Section 6138(a)(5.1) of the Parole
               Code] . . . the parolee no longer fell under [the] Gaito rule.
               As such, . . . any pre-sentence confinement credit earned by
               a parolee must be applied to his original sentence.

Hammonds v. Pa. Bd. of Prob. & Parole, 143 A.3d 994, 998 (Pa. Cmwlth. 2016). At
the time the Board recommitted Stroud on February 17, 2017, Baasit was the
controlling law.
               Relying on Baasit, this Court decided Smith v. Pennsylvania Board of
Probation & Parole, 133 A.3d 820 (Pa. Cmwlth. 2016) (Smith I). However, on
appeal of Smith I, the Supreme Court expressly rejected the Baasit Court’s
interpretation that Section 6138(a)(5.1) of the Parole Code governs how pre-sentence
credit should be allocated because Section 6138 of the Parole Code does not
reference or pertain to pre-sentence credit.15 See Smith v. Pa. Bd. of Prob. & Parole,
171 A.3d 759 (Pa. 2017) (Smith II). Accordingly, the Smith II Court disapproved of
Baasit and declined to extend Martin, declaring that, notwithstanding the enactment
of Section 6138(a)(5.1) of the Parole Code, “Gaito remains the general law in this
Commonwealth respecting how credit should be allocated for a [CPV] who


       14
           The Baasit Court noted that the Martin Court departed from the Gaito rule, based on the
Martin Court’s declaration that “because the rules devised in Gaito and the underlying cases were
incapable of anticipating all possible credit permutations,” Baasit, 90 A.3d at 82 (quoting Martin,
840 A.2d at 308), the Board had flexibility in allocating pre-sentence confinement credit.
        15
           The Smith II Court also expressly rejected Smith’s argument which Stroud similarly
makes herein contending that the primary jurisdiction doctrine requires pre-sentence confinement
credit to be allocated to the first jurisdiction to arrest the offender. The Smith II Court concluded
that “[t]he doctrine of primary jurisdiction simply relates to the question of which sovereign
exercises jurisdiction first over a defendant; it does not govern how credit should be allocated when
two or more sovereigns impose sentences.” Id. at 770.
                                                 12
receives a new sentence of incarceration[.]”16                 Smith II, 171 A.3d at 768-69
(emphasis added); see also Brown. Thus, the Board does not have flexibility to
determine the sentence to which credit should be applied.
               Pursuant to Gaito and Smith II, the time Stroud was held on the Board’s
detainer, the new federal charges should have been credited to his federal sentence.
However, before Smith II was decided and Baasit controlled, the Board credited to
Stroud’s original sentence the 138 days between February 23, 2012 to July 10, 2012
when he was confined in federal custody on both his new federal charges and the
Board’s detainer. Stroud has not cited to and this Court has not found any legal
authority under which the Board could credit Stroud’s original sentence for the entire
time he spent in federal custody from his July 10, 2012 sentencing until his October
28, 2016 release. Moreover, the Smith II Court settled that Section 6138(a)(5.1) of
the Parole Code does not affect sentence credit and that the cases Stroud cites in
support of flexible and/or equitable apportionment, Baasit and Martin, do not afford
the Board discretion to credit Stroud’s sentence as he requested. Therefore, the
Board did not err by crediting Stroud’s original sentence only for the 138 days he
spent in pre-sentence confinement.
               Based on the foregoing, this Court concludes that Counsel complied with
Turner’s technical requirements and confirms based upon an independent record
review that Stroud’s appeal lacks merit. Accordingly, this Court grants Counsel’s
Motion and affirms the Board’s order.


                                             ___________________________
                                             ANNE E. COVEY, Judge

       16
          The sole exception to Gaito’s general rule, set forth in Martin, allows pre-sentence credit
to be applied to the original sentence “when [an] offender is incarcerated both on Board detainer
and for new charges and receives new sentence of imprisonment that is shorter than term of pre-
sentence incarceration[.]” Smith II, 171 A.3d at 761 n.6. Because Stroud’s federal sentence was
longer than his pre-sentence incarceration, the Martin exception does not apply in this case.
                                                 13
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Johnnie X. Stroud,                       :
                          Petitioner     :
                                         :
                     v.                  :
                                         :
Pennsylvania Board of                    :
Probation and Parole,                    :   No. 1241 C.D. 2017
                          Respondent     :


                                       ORDER

            AND NOW, this 22nd day of October, 2018, James L. Best, Esquire’s
Motion for Leave to Withdraw as Counsel is GRANTED, and the Pennsylvania
Board of Probation and Parole’s August 8, 2017 order is AFFIRMED.


                                       ___________________________
                                       ANNE E. COVEY, Judge